CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered. Claims 1-24 are presented for examination. 

Allowable Subject Matter

2.	Claims 1-24 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1, 9 and 17, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Hama teaches a menu that has a three-layered structure composed of a first hierarchy formed with a menu of high-order items, a second hierarchy formed with a menu of middle-order items and a third hierarchy formed with a menu of low-order items. The menu of the second hierarchy is displayed in the shape of an ellipse concentric with that of the high-order items, so as to surround the menu of the high-order items. The user selects a menu item by rotating the dial until the item is at the central position. The lower level nodes corresponding to the selected menu item are displayed in an outer elliptical ring surrounding the higher level nodes. The selected high-order item of the menu is displayed at a central region of the display on an enlarged scale. Rotating the rotary dial to select the desired menu of the first hierarchy leads to the rotational display of the menu of the first hierarchy, changing the selected item, and also to changing the menu of the second hierarchy displayed in a radial manner.  
The prior art of Kwon teaches displaying upper menu items in an elliptical ring. Sub-menu items are displayed in an outer elliptical ring. If a user inputs a search command for menu search, the upper menus are rotated around a center axis, and the searched upper menu and the corresponding icon are displayed on the center axis with an enlarged appearance.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“A non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform a set of acts for transitioning from a first graphical depiction to a second graphical depiction, the set of acts comprising: 
presenting, within a graphical user interface, a hierarchy of entities as graphical elements that are distributed across concentric circular or elliptical areas, 
wherein at least two of the graphical elements that correspond to sibling entities at a higher level of the hierarchy are presented in an inner circular or elliptical area and 
at least one additional graphical element that corresponds to a lower level of the hierarchy is presented in an outer circular or elliptical area but not in the inner circular or elliptical area; 
receiving a selection of one sibling entity of the sibling entities at a higher level of the hierarchy presented in the inner circular or elliptical area; and 
rotating, by the graphical user interface, the graphical elements of the inner and outer circular or elliptical areas in response to receiving the selection of the one sibling entity, 
wherein the graphical elements that are distributed across the concentric circular or elliptical areas are rotated together to reposition the selected one sibling entity at the higher 2Atty Dkt: NUT-PAT-970level of the hierarchy within the inner circular or elliptical area, and 
any unselected sibling entities remain visible and selectable“.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
December 21, 2021